Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 8/5/2022.  Claims 1-16 are pending.  Claim 9 is withdrawn from further consideration as being drawn to a non-elected invention, in accordance with 37 CFR 1.142(b).  Claims 1, 2, 16 have been amended.  Applicant’s arguments have been fully considered.  Upon further consideration, the instant claims are rejected under new grounds of rejections.  Thus, claims 1-8, 10-16 are non-finally rejected for reasons below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8, 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: wherein the separator having a shutdown temperature of 125 to 145°C and a difference between the shutdown temperature and a meltdown temperature ranging between 20 and 80°C, and the meltdown temperature that is higher by 5 to 35°C than a self-heating temperature of a positive electrode active material provided in the positive electrode, wherein the positive active material includes LiNi0.8Co0.1Mn0.1O2 or LiNi0.5Co0.2Mn0.3O2, 
does not reasonably provide enablement for: wherein the separator having a shutdown temperature of 125 to 145°C and a difference between the shutdown temperature and a meltdown temperature ranging between 20 and 80°C, and the meltdown temperature that is higher by 5 to 35°C than a self-heating temperature of a positive electrode active material provided in the positive electrode, wherein the positive active material includes any formulae encompassed by the formula of claims 1 and 15.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

The claimed invention encompasses compounds that are outside the scope of the two working examples and disclosure.  Not only are the claims broad, it appears that the amount of direction, the number of working examples, and the breadth of claims are not commensurate in scope with the disclosure as originally filed.  Hence undue experimentation would be required to determine what other compounds other than those disclosed by applicant can be used to make and practice applicant’s invention as claimed.  

With respect to enablement commensurate in scope with the claims, section 2164.08 of the MPEP states:

“The Federal Circuit has repeatedly held that ‘the specification must teach those skilled 	
in the art how to make and use the full scope of the claimed invention without undue
experimentation’. In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed.
Cir. 1993)... The determination of the propriety of a rejection based upon the scope of 
a claim relative to the scope of the enablement involves two stages of inquiry. The first 
is to determine how broad the claim is with respect to the disclosure. The entire claim must 	
be considered. The second inquiry is to determine if one skilled in the art is enabled to 	
make and use the entire scope of the claimed invention without undue experimentation.”

Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a).  In re Wands, 858 F. 2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  Only the relevant factors will be addressed for determining undue experimentation of the presently claimed invention.  The relevant factors are (A) the breadth of the claims; (B) the amount of direction provided by the inventor; (C) the existence of working examples, (D) the level of predictability in the art;  and (E) the quantity of experimentation needed to make or used the invention based on the content of the disclosure.

Factor (A) Breadth of the claims:
No guidance is given in the specification for the innumerable possible embodiments encompassed by the generic formula of claims 1, 15, except for LiNi0.8Co0.1Mn0.1O2 or LiNi0.5Co0.2Mn0.3O2.  

Factor (B) The amount of direction provided by the inventor.
Applicant is silent as to how one would choose the compounds encompassed by the general formula of claim 1 with a meltdown temperature of the separator and the self-heating temperature of a positive active material as claimed.  No guidance is given, except for a disclosure of LiNi0.8Co0.1Mn0.1O2 or LiNi0.5Co0.2Mn0.3O2.
Hence, the general LiNi0.8Co0.1Mn0.1O2 or LiNi0.5Co0.2Mn0.3O2 in the Specification does not give guidance on how to choose a positive active material of the general formula of claims 1, 15 encompassed by Applicant's invention.   

Factor (C) The existence of working examples:
As stated above, applicant’s disclosure of 2 examples does not entitle applicant to claim all compounds of the formula of claim 1.
MPEP 2164.03 states “[h]owever, in applications directed to inventions in arts
where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.”

Factor (D)  The level of predictability in the art:
There is unpredictability in the art because the chemical properties of each compound depend on the molecular structure of each compound.  Thus, it is expected that compounds of various structures possess different properties.
With respect to the relationship of predictability of the art and the enablement requirement, MPEP 2164.03 states:

“The amount of guidance or direction needed to enable the invention is inversely related to
the amount of knowledge in the state of the art as well as the predictability in the art. In re
Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance
or direction” refers to that information in the application, as originally filed, that teaches
exactly how to make or use the invention.  The more that is known in the prior art about
the nature of the invention, how to make, and how to use the invention, and the more
predictable the art is, the less information needs to be explicitly stated in the specification.
In contrast, if little is known in the prior art about the nature of the invention and the art is
unpredictable, the specification would need more detail as to how to make and use the
invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363
F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004)…The “predictability or lack 
thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed 
or known results to the claimed invention.  If one skilled in the art can readily anticipate 
the effect of a change within the subject matter to which the claimed invention pertains, 
then there is predictability in the art.  On the other hand, if one skilled in the art cannot 
readily anticipate the effect of a change within the subject matter to which that claimed 
invention pertains, then there is lack of predictability in the art.  Accordingly, what is known 
in the art provides evidence as to the question of predictability…However, in applications 
directed to inventions in arts where the results are unpredictable, the disclosure of a single 
species usually does not provide an adequate basis to support generic claims. 
In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable 
factors, such as most chemical reactions and physiological activity, more may be required. 
In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)[emphasis added].” 

Factor (E) the quantity of experimentation needed to make or used the invention based on the content of the disclosure.
This factor has been addressed by factors (A)-(C) above.

Thus, the claims are properly rejected for scope of enablement since the two stages of inquiry as set forth in MPEP section 2164.08 have been fully addressed herein by the Examiner.

Claims Analysis
	In the Specification, “the 'shutdown temperature' refers to a temperature when 
micropores in the separator are clogged due to a sudden flow of current in a large amount caused by an internal or external short.”  Page 11, 1st paragraph.
In the Specification “the 'meltdown temperature' refers to temperature when 
the separator melts due to a sharp reduction in the mechanical strength of the separator as polyolefin crystals melt with the increasing temperature of the lithium secondary battery.”  Page 12, 1st paragraph.
In the Specification, “the 'self-heating temperature' refers to the lowest temperature measured when the positive electrode starts an exothermic reaction under a specific measurement condition.”  Page, 14, 2nd paragraph. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ryu (KR 2016-0129583) in view of Ozaki (U 2004/0219431).
Regarding claim 1, Ryu discloses a lithium secondary battery, comprising:
a positive electrode-;
a negative electrode; and
a separator interposed between the positive electrode and the negative electrode,
wherein the separator includes a crosslinked polyolefin porous membrane. 
Regarding claim 15, a method for manufacturing a lithium secondary battery, comprising:
reacting a high density polyolefin having a weight average molecular weight of 200,000 to 1,000,000, [0039] a diluent, a vinyl group-containing alkoxy silane, an initiator and a crosslinking catalyst in an extruder to prepare a silane grafted polyolefin composition [0035], wherein the vinyl group-containing alkoxy silane is present in an amount of 0.1 to 4 parts by weight based on the total 100 parts by weight of the polyolefin and the diluent [0018]; 
extruding the silane grafted polyolefin composition to form an extruded product, 
stretching the extruded product to form a stretched sheet [0053];
extracting the diluent from the stretched sheet to prepare a polyolefin porous membrane [0059];
heat-setting the polyolefin porous membrane and crosslinking for 15 hours to 48 hours in the presence of water to prepare a separator having a crosslinked polyolefin porous membrane [0066]; and
interposing the separator between a positive electrode and a negative electrode.
Regarding claim 10, the meltdown temperature of the crosslinked polyolefin porous membrane is 150 to 230°C [0075].
Regarding claim 11, the meltdown temperature of the crosslinked polyolefin porous membrane is 179 to 210°C [0075].
Regarding claim 13, the crosslinked polyolefin porous membrane is crosslinked by siloxane crosslinking bonds or peroxide crosslinking bonds [0085].
Regarding claim 14, a degree of crosslinking of the crosslinked polyolefin porous membrane is 20 to 90% [0074].

Regarding claim 1, 15, wherein the separator having a shutdown temperature of 125 to 145°C and a difference between the shutdown temperature and a meltdown temperature ranging between 20 and 80°C, Regarding claim 4, the shutdown temperature is 136 to 141°C, Regarding claim 5, the difference between the shutdown temperature and the meltdown temperature is 40 to 74°C, Ryu discloses the meltdown temperature of between 160-220 C [0075].  It appears that Ryu’s method making [0011-0016] is similar to the Applicant’s method, page 19-20 of instant Specification.  Hence, it appears that Ryu meets the shutdown temperature of Applicant’s claim 1, 15.
MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."

Regarding claim 1, 15, Ryu does not disclose the meltdown temperature that is higher by 5 to 35°C than a self-heating temperature of a positive electrode active material provided in the positive electrode, Regarding claim 3, Ryu does not disclose the self- heating temperature of the positive electrode is 150 to 220°C, Regarding claim 6, Ryu does not disclose the separator includes the crosslinked polyolefin porous membrane having the meltdown temperature that is higher by 9 to 34°C than the self-heating temperature of the positive electrode, Regarding claim 12, Ryu does not disclose the self- heating temperature of the positive electrode is 158 to 183°C.  Regarding the formulae of claims 1, 15, 7, 8, Ryu discloses examples of cathode active material being lithium manganese oxide, lithium cobalt oxide, lithium nickel oxide, lithium iron oxide, lithium composite oxide [0078], but does not disclose the formulae of claims 1, 15, 7, 8.  Ozaki teaches a positive electrode active material, such as LiCoO2, LiNiO2, and LiMnO2 [0047].  Part of a transition metal contained in the composition oxide can be replaced with another element in order to improve a cycle life characteristic of a battery.  For example, a composite oxide, obtained by replacing part of the Ni element in LiNiO2 with the element of Co, Al, Mn or the like, can preferably be used [0048].  For example, Example 2 teaches LiNi0.8Co0.1Mn0.1O2 [0143].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the positive active material LiNi0.8Co0.1Mn0.1O2 of Ozaki in the positive electrode of Ryu, for the benefit of having good cycle life of Ryu’s battery.
Ozaki teaches the positive active material as disclosed by the Applicants in Example 1, and hence it appears that battery of Ryu modified by Ozaki would meet the limitation as claimed.  
MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."

Response to Arguments
Arguments filed 8/5/2022 are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724